This is an appeal from the district court of Noble county, wherein the defendants in error Otto I. Enfield and Hettie O. Enfield recovered judgment against the plaintiff in error, Billings National Bank, a corporation, of Billings, Okla., quieting title to certain lands in the defendants in error, plaintiffs below, and others, and denying plaintiff in error any right, title, interest, claim, or lien in said lands. Since the filing of the petition in error and case-made in this court, the defendants in error have filed herein a motion in the nature of a confession of error and request for reversal of the cause with directions to the lower court to render judgment in accordance with the stipulation entered into by and between the plaintiff in error and the defendants in error. Plaintiff in error joins in the motion and stipulation for judgment filed by the defendants in error and consents that the costs in the Supreme Court may be taxed to the plaintiff in error, and that the cause may be reversed and remanded with directions to the trial court to enter judgment in accordance with the stipulation.
The material part of the motion and stipulation reads as follows:
"Now, therefore, it is stipulated and agreed between the parties hereto that the parties of the first part will prepare and file in the Supreme Court a confession of error asking the Supreme Court to reverse the proceedings in error, with directions to the district court to find the ownership in said property as follows, to wit:
"Elmer Cook an undivided 1/36 interest, Elson Cook an undivided 1/36 interest, Otto I. Enfield and Hettie O. Enfield, jointly, an undivided 34/36 interest, subject as to an undivided 1/6 interest therein to the lien of the Billings National Bank in the sum of $500; and provided further that upon payment of said sum of $500 to the bank that the title to the purchaser of said property in said action shall be quieted as against claims by the Billings National Bank, a corporation."
Where, upon appeal, defendant in error confesses error, the judgment of the trial court Will be reversed and the case remanded. Nelson v. Jones, 133 Okla. 92, 271 P. 240; National Fire Insurance Co. v. Hammon Trading Co., 46 Okla. 233,148 P. 722.
The judgment of the trial court is therefore reversed, and this cause remanded, with directions to vacate and set aside the findings and judgment heretofore rendered and to enter findings and render judgment in accordance with the stipulation and agreement between the plaintiff and the defendant, and as hereinabove set forth. *Page 236